Citation Nr: 1627144	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  06-06 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for postoperative right salpingitis.

2.  Entitlement to service connection for recurrent vaginitis.

3.  Entitlement to service connection for recurrent yeast infections.

4.  Entitlement to service connection for pelvic inflammatory disease (also claimed as pelvic pain).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1974 to April 1976 and from March 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied the Veteran's claim for a compensable rating for postoperative right salpingitis, and considered the Veteran's claims for service connection for recurrent vaginitis, recurrent yeast infections, and pelvic inflammatory disease (also claimed as pelvic pain), as part of the increased rating claim.  A January 2015 rating decision denied the service connection claims.  These issues have been certified to the Board.

In March 2010, November 2010, and June 2012, the Board remanded this matter for further development.

The issues of service connection for recurrent vaginitis, recurrent yeast infections, and pelvic inflammatory disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected postoperative right salpingitis disability is manifested by symptoms not controlled by continuous treatment.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for postoperative right salpingitis disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Code 7614 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated June 2004, March 2006, and December 2014.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished in relation to the Veteran's increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA and private treatment records have been obtained and considered.  

The Veteran was provided VA examinations.  The Board finds that the examinations and associated reports are adequate for purposes of adjudicating the rating claim.  Along with the other evidence of record, including the Veteran's treatment records and lay statements, they provided sufficient information to decide the rating appeal and a sound basis for a decision on the Veteran's claim.  The reports were based on examination of the Veteran by examiners with appropriate expertise and a thorough review of the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating the rating appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating Claim

In April 2004, the Veteran filed the current claim for an increased rating.  The Veteran contends that she is entitled to a compensable rating for her service-connected postoperative right salpingitis disability.  She specifically seeks a 30 percent disability rating, the maximum schedular rating for her service-connected disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board has considered whether any staged rating periods are warranted.  

The Veteran is currently rated as noncompensable under Code 7614, for disease, injury, or adhesions of the fallopian tube.  Codes 7610-7615 are rated under the General Rating Formula for Disease, Injury, or Adhesions of Female Reproductive Organs (General Rating Formula).  See 38 C.F.R. § 4.116.

Under the General Rating Formula, a noncompensable rating is warranted for symptoms that do not require continuous treatment.  38 C.F.R. § 4.116, Code 7615.  A 10 percent rating is warranted for symptoms that require continuous treatment.  Id.  A 30 percent rating (the maximum available) is warranted when symptoms are not controlled by continuous treatment.  Id.

The Veteran's lay statements, VA treatment records, and VA examination reports show that the Veteran has had continued consultations with gynecologists regarding her condition but her treating physicians have been unable to control her lower pelvic pain.  See, e.g., August 2004, March 2006, April 2010, and December 2010 VA Examination Reports; September 2011, October 2013, November 2013, and March 2014 VA Treatment Records; October 1992 Private Treatment Record (noting Depo-Provera did not alleviate Veteran's pain).

By way of background, the Veteran had right salpingitis which resulted in a 1982 surgery in which she had her right fallopian tube removed.  Since her surgery, she has continued to have pain symptoms.

In the January 2015 examination report, the VA examiner noted that the Veteran had recurrence of pelvic pain after an episode of pelvic inflammatory disease was resolved during service, and that she underwent right salpingectomy (removal of her right fallopian tube) in September 1982 due to right hydrosalpinx.  She also had pelvic adhesions.  The examiner noted that the lower abdominal and pelvic pain never got better.  The Veteran was treated with Depo-Provera for about a year, with questionable improvement.  The Veteran's pain continued.  The Veteran currently has lower abdominal pain daily, especially early in the morning.  The examiner noted that the abdominal wall was mildly tender to palpation.  The examiner opined that he was unsure of the cause of the Veteran's current pain.

In March 2014, when the Veteran sought treatment for continued right pelvic pain, the treating gynecologist (who was also the December 2010 and January 2015 VA examiner) only offered the option of a total abdominal hysterectomy and bilateral salpingo-oophorectomy as treatment.  See March 2014 VA Treatment Record.  The treating gynecologist noted that he treated the Veteran in 2010 and 2013 for the same problems.  He also noted that the Veteran has had this chronic pelvic pain since 1980.  

Based on a review of the evidence, the Board finds that a 30 percent (maximum schedular) rating is warranted for the Veteran's service-connected postoperative right salpingitis disability.  The evidence shows the Veteran has continuously sought treatment for her pain symptoms and that treatment (such as Depo-Provera) did not control her pain symptoms.  It was noted that due to her pain she was referred for possible hysterectomy, as other treatment had failed.  This shows that her symptoms were not controlled by continuous treatment.  A 30 percent rating under Code 7615 is warranted for symptoms not controlled by continuous treatment, and is therefore applicable here.  

Accordingly, after resolving any reasonable doubt in favor of the Veteran, the Board finds that the preponderance of the evidence of record weighs in favor of a 30 percent rating for the Veteran's postoperative right salpingitis throughout the appeal period.  There are no other potentially applicable rating criteria or diagnostic codes.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2015).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

Only if the criteria do not reasonably describe the claimant's disability level and symptomatology, then a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's postoperative right salpingitis that would render the schedular criteria inadequate.  The Veteran's symptoms as discussed above are contemplated in the disability rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she has merely disagreed with the assigned disability rating for her level of impairment.  Nor has she alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's postoperative right salpingitis are considered by the schedular ratings assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

A 30 percent rating is granted for the Veteran's postoperative right salpingitis disability, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran seeks service connection for pelvic inflammatory disease (claimed as pelvic pain), recurrent vaginitis, and recurrent yeast infections.  During the August 2004 VA examination, the Veteran was diagnosed with chronic pelvic adhesive disease.  During the March 2006 VA examination, the examiner ordered tests which, it appears, resulted in a finding of vaginosis.  During the December 2010 VA examination, the examiner noted that the Veteran had a history of recurrent vaginal infections, mainly yeast infections, and that her last documented yeast infection was in August 2007.  Following a January 2015 examination, the same VA examiner reported that tests for yeast vaginitis have been negative since 2005.  The January 2015 examiner also noted that the Veteran's episode of pelvic inflammatory disease resolved but that scars can occur after an acute infection.  Thus, there are findings suggesting gynecological disorders during the claims period.  It is unclear from the examiners' reports whether the Veteran had the diseases or disorders asserted in her service connection claim at any time during the claims period (i.e., from December 2004 to the present).  The Board notes that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As such, remand is appropriate to obtain an addendum opinion as to whether the Veteran has had recurrent vaginitis, recurrent yeast infection, or pelvic inflammatory disease (or residuals of pelvic inflammatory disease, claimed as pelvic pain) at any time within the claims period and whether any such disability was incurred in or related to service, or related to or aggravated by her service-connected postoperative right salpingitis disability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file all outstanding, pertinent VA treatment records.

2.  Make the claims file available to a VA examiner.

The opinion provider is asked to identify all gynecological disorders present at any time during the claims period (i.e., from December 2004 to the present), to include consideration of recurrent vaginitis, recurrent yeast infection, pelvic inflammatory disease or residuals of pelvic inflammatory disease, and any other conditions causing pelvic pain.

For each such disorder identified, opine as to whether it is at least as likely as not that the disorder: (a) was incurred in service; (b) is related to service; or (c) is related to or aggravated by the Veteran's service-connected postoperative right salpingitis disability.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

In so opining, the opinion provider should consider all pertinent lay and medical evidence and provide a rationale for any opinion or conclusion expressed.

3.  When the requested development has been completed, readjudicate the claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


